             Case 3:20-cv-01877-JBA Document 1 Filed 12/16/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


ROSEANN VALLAMBROSO                                  )      CASE NO.: 3:20-cv-1877
                                                     )
                       Plaintiff,                    )
v.                                                   )      PETITION FOR REMOVAL
                                                     )
WALMART INC. & WALMART REAL                          )
ESTATE BUSINESS TRUST                                )
                                                     )      DECEMBER 16, 2020
                       Petitioners/Defendants        )
                                                     )

       NOW COMES the Defendants, WALMART INC. AND WALMART REAL

ESTATE BUSINESS TRUST hereinafter referred to as "Petitioners” and through their

undersigned counsel respectfully petition this Honorable Court as follows:

        1.      Petitioners are D efendants in a civil action bearing Docket No. NNH-CV21-

6109836-S pending in the Connecticut Superior Court, Judicial District of New Haven at New

Haven ( hereinafter, the "State Court Action"). The Return Date in the State Court Action is

January 12, 2021. A copy of the Summons and Complaint in the State Court Action is attached

hereto as Exhibit A.

       2.       The Complaint in this action sounds in negligence. In her Complaint, Plaintiff

alleges that she was forcibly struck by a group of shopping carts pushed by an employee of

Walmart when she was walking inside the Walmart store located at 120 Commercial Parkway,

Branford, Connecticut on January 19, 2019. She was caused to fall onto the ground. The Plaintiff

alleges that as a result of this Incident, she has suffered various serious and permanent personal

injuries and losses (please see Complaint, First Count, Paragraphs 9 - 12).

       3.       The permanent injuries and losses claimed by the Plaintiff include; but are not

limited to, aggravation of pre-existing rotator cuff tear, low back injury with pain radiating into

                                                1
             Case 3:20-cv-01877-JBA Document 1 Filed 12/16/20 Page 2 of 5




her right leg, left hip/buttock injury, and left wrist pain. In addition, she is claiming future medical

expenses and that these injuries have completely diminished her activities. Further, she claims

lost wages and impairment of her earning capacity.

        4.      This action is being removed to the District Court pursuant to Title 28,

 United States Code §1441(a). In support of this Petition for Removal, the Petitioner

 respectfully states and represents to the Court as follows:

        a.      By Complaint dated November 27, 2020, the Plaintiff filed suit against the

        Petitioners. Service was accomplished upon the Petitioners Walmart, Inc., and Walmart

        Real Estate Business Trust on December 1, 2020 through the Petitioners’ registered agent

        for service of process. The Complaint seeks venue in the Superior Court of Connecticut,

        Judicial District of New Haven at New Haven.

        b.      The Plaintiff is a citizen of the State of Connecticut and her permanent

        residence/domicile is at 1284 Dean Street, New Haven, Connecticut. See, Exhibit A,

        c.      Petitioner, Walmart, Inc., is a corporation duly licensed and registered under

        the laws of the State of Delaware, with a principal place of business in Bentonville,

        Arkansas.

        d.      Petitioner, Walmart Real Estate Business Trust is a business trust duly licensed and

        registered under the laws of the State of Delaware, with a principal place of business in

        Bentonville, Arkansas. There is complete diversity of citizenship between the Plaintiff and

        the member of the business trust. Walmart Inc. is the sole member and shareholder of Wal-

        Mart Real Estate Business Trust. Walmart Inc. is also the parent corporation of Wal-Mart

        Real Estate Business Trust. Walmart Inc. is a Delaware corporation with its principal place

        of business being Bentonville, Arkansas.


                                                   2
            Case 3:20-cv-01877-JBA Document 1 Filed 12/16/20 Page 3 of 5




       e.      In her Complaint, the Plaintiff alleges that as a result of the subject incident,

       she suffered multiple physical injuries and monetary losses, which are serious and

       permanent in nature, including those injuries described in detail above. She further asserts

       a claim for future medical expenses, permanent disability, inability to perform her usual

       activities without pain, lost wages and impairment of hear earning capacity. Thus, the

       amount in controversy exceeds $75,000 exclusive of interest and costs.

       5.      This Court has original jurisdiction over this Action pursuant to 28 U.S.C.

§1332(a)(1) because there is complete diversity of citizenship between the Plaintiff and the

Petitioners as outlined above and because the amount in controversy exceeds the sum or

value of $75,000.00, exclusive of interest and costs.

       6.      Venue is proper pursuant to 28 U.S.C. §1391(a) and (b), because the events

giving rise to the Plaintiff's claims occurred within the State of Connecticut and the Petitioner

is subject to personal jurisdiction in Connecticut.

       7.      Pursuant to 28 U.S.C. §1446(d), the Petitioner has on this date notified the

Superior Court of the State of Connecticut of the filing of this Petition. A copy of the

Certificate of Removal filed with the Superior Court is attached hereto as Exhibit B.




                                                 3
          Case 3:20-cv-01877-JBA Document 1 Filed 12/16/20 Page 4 of 5




       WHEREFORE, based upon the foregoing, the Petitioners respectfully request that the

State Court Action be removed to the United States District Court for the District of Connecticut

pursuant to 28 U.S.C. §1441(a), and that further proceedings in the Superior Court of

Connecticut, Judicial District of New Haven at New Haven, be discontinued.



                                            Respectfully submitted,

                                            DEFENDANTS/PETITIONERS,
                                            WALMART, INC. & WALMART REAL ESTATE
                                            BUSINESS TRUST



                                            By: /s/ Janice D. Lai, Esq.
                                               Janice D. Lai, Esq.(ct12135)
                                               Ryan Ryan Deluca LLP
                                               CityPlace II
                                               185 Asylum Street, 6th Floor
                                               Hartford, CT 06103
                                               Juris No. 436612
                                               Phone: 860-785-5150




                                               4
           Case 3:20-cv-01877-JBA Document 1 Filed 12/16/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 16, 2020 a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.

       Joseph Gillis, Esq.
       265 Church Street, Suite 203
       New Haven, CT 06510
       Attorney for Plaintiff
       amym@gillislawfirm.com




                                               /s/ Janice D. Lai, Esq.
                                               Janice D. Lai, Esq. (ct12135)




                                                  5
